DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2020 and 08/19/2021.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every features of the invention specified in the claims.  The limitation "-30-Attorney Docket No. 64047US01 (68186)one or more flow impingers" recited in line 5, claim 14, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites: “the cleaning chamber” in line 3. There is insufficient antecedent basis for this limitation in the claim. In light of the specification, para. [0013] discloses: “by …passing the wire through a pre-treatment, or cleaning, chamber which comprises a gas inlet and a gas outlet”. Thus, for examination purposes, the cleaning chamber refers to “pre-treatment chamber” recited in line 3, claim 14.
Claims 15-20 are also rejected by being depended on claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 9, 11-15 and 19-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bernard (US 2,836,701A, cited in 08/19/2021 IDS).
Regarding claim 1, Bernard discloses 
A method of removing hydrogen from a filler wire that is utilized in a welding operation (col.2, lines 37-40: “method …of gas-shielded metal arc Welding in which the hydrogen is driven off of and out of the electrode during the welding operation”), the method comprising: 
passing the wire (electrode 12, see fig.1) through a pre-treatment chamber (chamber 60, see fig.1) which comprises a gas inlet (nipple 64, see fig.1) and a gas outlet (nipple 66, see fig.1), 

    PNG
    media_image1.png
    691
    487
    media_image1.png
    Greyscale

Figure 1 of Bernard

chamber 60), 
i. treating the wire to release hydrogen (preheating the electrode 12 by brushes 52 and 53, see col.3, lines 66-69: “the flow of current between brushes 52 and 53 is made sufficient to heat the electrode (by resistance) to the temperature required to carry out the dehydrogenation operation”), and 
ii. creating a turbulent flow of gas (gas 32, see fig.1) through the pre-treatment chamber (chamber 60), such that the gas (gas 32) transports the released hydrogen away from the wire (see fig.1:” … within said separated zone directing the shielding gas over the surface of the electrode axially thereof in a turbulent flow to disperse the hydrogen into the shielding gas.”).  
	Regarding claim 2, Bernard further discloses the treating step comprises pre-heating the wire to release hydrogen (preheating the electrode 12 by brushes 52 and 53, see col.3, lines 66-69:“the flow of current between brushes 52 and 53 is made sufficient to heat the electrode (by resistance) to the temperature required to carry out the dehydrogenation operation”).  
Regarding claim 3, Bernard further discloses pre-heating the wire (preheating the electrode 12 by brushes 52 and 53, see fig.1) comprises creating a wire pre-heating circuit (see the circuit includes brushes 52-53, leads 56, dehydrogenation current source 54 in fig.1) comprising a first contact tip (brush 52), a second contact tip (brush 53), and a section of the electrode wire (section of the electrode 12) between the first and second contact tips (brushes 52 and 53).  

	Regarding claim 9, Bernard further discloses isolating the gas flowing through the outlet (gas 32 flows through the nipple 66, see fig.1) of the pre-treatment chamber (chamber 60) (the gas outlet of the chamber is isolated from the nozzle 28 by the chamber 60 being positioned upstream of the nozzle 28).
Regarding claim 11, Bernard further discloses the pre-treatment chamber (chamber 60, see fig.1) is separate from the welding torch (welding torch 10, see fig.1) and the gas outlet of the pre-treatment chamber (nipple 66) directs the gas away from the wire (see fig.1).

	Regarding claim 12, Bernard further discloses the step of creating a turbulent flow of gas (see fig.1 and claim 1) through the pre-treatment chamber (chamber 60) comprises impinging the flow of gas at or near the gas inlet (see “GAS IN” at the nipple 64 and see claim 1).  
Regarding claim 13, Bernard further discloses the gas inlet (nipple 64) comprises a decreased cross-section (nipple 64 has a decreased cross-section compared to the housing 62).
Regarding claim 14, Bernard further discloses
 A welding system (apparatus for gas-shielded metal arc welding, see title) comprising:
 a filler wire (electrode 12, see fig.2); 
a pre-treatment chamber (body 24a and chamber 104 , see fig.2) surrounding at least a portion of the wire (electrode 12), the cleaning chamber (body 24a) comprising a gas inlet (nipple 34, see fig.2) and a gas outlet (perforation 94, see fig.2); and   

    PNG
    media_image2.png
    679
    681
    media_image2.png
    Greyscale

one or more flow impingers (partition 90), configured to create turbulent gas flow within the pre- treatment chamber (“the partition 90 creates a turbulence in the fluid flow through the gun”, see col.6, lines 1-2).  
Regarding claim 15, Bernard further discloses the one or more flow impingers (“the partition 90”) comprise a decreased cross-section (perforation 92 has a decreased cross-section compared to the space above it, see fig.2).
Regarding claim 19, Bernard further discloses a shielding gas chamber (arc zone 102, see fig.2), and wherein the gas outlet of the pre-treatment chamber (perforation 94 of the body 24a and chamber 104, see fig.2) is isolated from the shielding gas chamber (The perforation 94 of the body 24a and chamber 104 is positioned upstream of the arc zone 102, see fig.2).  
Regarding claim 20, Bernard further discloses the pre-treatment chamber (body 24a and chamber 104, see fig.2) is positioned within a welding torch (welding gun 80) and the gas outlet (perforation 94, see fig.2) of the pre-treatment chamber (body 24a and chamber 104, see fig.2) directs the gas (gas 32) away from a distal end of the welding torch (upper end of the welding gun 80, see fig.2).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 4-5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard as applied to claims 1-3 and 14 above, and in view of CN 1593830A (cited in 08/19/2021 IDS), hereinafter ‘830
Regarding claim 4, Bernard discloses all the claimed limitations as set forth.
However, Bernard does not explicitly disclose the treating step comprises etching the wire to release hydrogen.
‘830 discloses a negative electrode atomization cleaning device which is used to clean the aluminum alloy welding thread before welding, comprising:
the treating step comprises etching the wire to release hydrogen (see abstract: “The two tungsten electrodes strike fire respectively with aluminum alloy welding thread and produce mini electric arc to clean the oxidation film covering the welding thread.”, wherein the oxide-film is the source introduces hydrogen, see para.0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the step of etching the wire to release hydrogen as taught by ‘830 into Bernard’s invention in order to “clean the welding thread before melting it by mini arc” (see abstract of ‘830).
Regarding claim 5, Bernard discloses all the claimed limitations as set forth.
However, Bernard does not explicitly disclose etching the wire comprises the creation of an electric arc.
‘830 discloses a negative electrode atomization cleaning device which is used to clean the aluminum alloy welding thread before welding, comprising:
(see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the step of etching the wire comprises the creation of an electric arc as taught by ‘830 into Bernard’s invention in order to “clean the welding thread before melting it by mini arc” (see abstract of ‘830).
Regarding claim 18, Bernard discloses all the claimed limitations as set forth.
However, Bernard does not explicitly disclose wire etching electrodes within the pre- treatment chamber.  
‘830 discloses a negative electrode atomization cleaning device which is used to clean the aluminum alloy welding thread before welding, comprising:
wire etching electrodes (“two tungsten electrodes 2-1 and 2-2”, see abstract and fig.1) within the pre- treatment chamber (chamber of the housing 3. See fig.1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the wire etching electrodes within the pre- treatment chamber as taught by ‘830 in Bernard in order to “clean the welding thread before melting it by mini arc” (see abstract of ‘830).
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard as applied to claim 1 above, and in view of Vavruska (US 5611947 A)
Regarding claim 6, Bernard discloses all the claimed limitations as set forth.
However, Bernard does not explicitly disclose the gas in the pre-treatment chamber has a Reynolds number of at least 2100.  
Vavruska discloses an induction steam plasma torch, comprising:
(see col.7, lines 6-17: “…allows for high gas velocity (…Reynolds numbers up to 30,000), and hence high turbulence…”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gas velocity in Bernard so that the gas in the pre-treatment chamber has a Reynolds number of at least 2100 as taught by Vavruska. It allows for high gas velocity and hence high turbulence.
Regarding claim 7, Bernard discloses all the claimed limitations as set forth.
However, Bernard does not explicitly disclose the gas in the pre-treatment chamber has a Reynolds number of at least 2800.  
Vavruska discloses an induction steam plasma torch, comprising:
the gas in the pre-treatment chamber has a Reynolds number of at least 2800 (see col.7, lines 6-17: “…allows for high gas velocity (…Reynolds numbers up to 30,000), and hence high turbulence…”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gas velocity in Bernard so that the gas in the pre-treatment chamber has a Reynolds number of at least 2800 as taught by Vavruska. It allows for high gas velocity and hence high turbulence.
Regarding claim 8, Bernard discloses all the claimed limitations as set forth.
However, Bernard does not explicitly disclose the gas in the pre-treatment chamber has a Reynolds number of at least 4000.
Vavruska discloses an induction steam plasma torch, comprising:
(see col.7, lines 6-17: “…allows for high gas velocity (…Reynolds numbers up to 30,000), and hence high turbulence…”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gas velocity in Bernard so that the gas in the pre-treatment chamber has a Reynolds number of at least 4200 as taught by Vavruska. It allows for high gas velocity and hence high turbulence.
Claims 10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard.
Regarding claim 10, Bernard discloses all the claimed limitations as set forth as set forth in claim 1.
However, Bernard does not explicitly disclose the pre-treatment chamber is positioned within a welding torch and the gas outlet of the pre-treatment chamber directs the gas away from a distal end of the welding torch in figure 1.
Nevertheless, Bernard further discloses the dehydrogenation of the electrode is accomplished within the modified Welding gun 80 shown in figure 2, comprising:
the pre-treatment chamber (body 24a, see fig.2) is positioned within a welding torch (welding gun 80) and the gas outlet (outlet of the nozzle 28a) of the pre-treatment chamber (passage 49) directs the gas (gas 32) away from a distal end of the welding torch (upper end of the welding gun 80, see fig.2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings in figure 2 of Bernard so that the pre-treatment chamber is positioned within a welding torch and the gas outlet of the pre-treatment chamber directs the gas away from 
Regarding claim 16, Bernard discloses all the claimed limitations as set forth in claim 14.
However, Bernard does not explicitly disclose a wire pre-heating circuit within the pre-treatment chamber in figure 2.
Nevertheless, in figure 1, Bernard further discloses a wire pre-heating circuit (see the circuit includes brushes 52-53, leads 56, dehydrogenation current source 54 in fig.1) within the pre-treatment chamber (chamber 60 and passage 49).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the heating circuit shown in figure 1 of Bernard into the embodiment shown in fig.2 of Bernard so that the wire pre-heating circuit within the pre-treatment chamber. Doing so allows to “heat the electrode to dehydrogenation temperature” effectively (see col.4, lines 20-21).
Regarding claim 17, the modification of Bernard further discloses the wire pre-heating circuit (see the circuit includes brushes 52-53, leads 56, dehydrogenation current source 54 in fig.1) comprises a first contact tip (brush 52), a second contact tip (brush 53), and a section of the electrode wire (section of the electrode 12) between the first and second contact tips (brushes 52 and 53).  

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761